DETAILED ACTION
1.	This office action is a response to an application filed 01/10/2021 in which claims 1-10 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
	Group I, Claim 2, drawn to the device according to claim 1, wherein the second heat sink further comprises: first and second manifold blocks located on one side of the first and second heat sink blocks, having internal flowing spaces therein to accommodate the chemical liquid supplied to or discharged from the chemical liquid flow path tubes thereinto, and communicating with the chemical liquid inlet tube and the chemical liquid outlet tube; and a third manifold block located on the other side of the first and second heat sink blocks, having an internal flowing space therein, and allowing the plurality of chemical liquid flow path tubes arranged on the first and second heat sink blocks to communicate with one another.	
Group II, Claims 4-7, drawn to the device according to claim 1, wherein the second heat sink further comprises turbulent flow generating blocks inserted into the end peripheries of the plurality of chemical liquid flow path tubes to generate turbulent flows in the chemical liquid of the plurality of chemical liquid flow path tubes.
If Invention I is elected, an election of sub-species is required. This application contains claims directed to the following patentably distinct sub-species of the claimed invention. Applicant must elect only one sub-specie from the group of sub-species listed below.
	II-1A, Claim 5, drawn to the device according to claim 4, wherein the plurality of chemical liquid flow path tubes have the shape of a straight tube, and each turbulent flow generating block comprises: a turbulent flow generating block body; and a plurality of turbulent flow inducing paths formed on the turbulent flow generating block body in such a manner as to be inclined with respect to a longitudinal center axis of each chemical liquid flow path tube to allow the chemical liquid to flow toward the inner peripheral surface of the chemical liquid flow path tube to thus induce the turbulent flows caused by the collision with the inner peripheral surface of the chemical liquid flow path tube.
	I-1B, Claim 6, drawn to the device according to claim 4, wherein the plurality of chemical liquid flow path tubes have the shape of a straight tube, and each turbulent flow generating block comprises: a turbulent flow generating block body; and a plurality of turbulent flow inducing paths formed on the turbulent flow generating block body in such a manner as to be gradually increased in a sectional area thereof toward the inner side of each chemical liquid flow path tube to allow the chemical liquid to flow toward the inner peripheral surface of the chemical liquid flow path tube to thus induce the turbulent flows caused by the collision with the inner peripheral surface of the chemical liquid flow path tube.
I-1C, Claim 7, drawn to the device according to claim 4, wherein the plurality of chemical liquid flow path tubes have the shape of a straight tube, and each turbulent flow generating block comprises: a turbulent flow generating block body; a plurality of turbulent flow inducing paths passing through the turbulent flow generating block body in longitudinal directions in such a manner as to allow the chemical liquid to flow toward the inner peripheral surface of the chemical liquid flow path tube to thus induce the turbulent flows caused by the collision with the inner peripheral surface of the chemical liquid flow path tube, and spiral guide vanes formed along the inner peripheral surfaces of the plurality of turbulent flow inducing paths in such a manner as to generate spiral vortexes, while the chemical liquid is passing through the turbulent flow generating block body.

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 3 & 8-10 are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717